Final Rejection
This is a reissue application of U.S. Patent No. 9,500,324 (“the ‘324 patent”). This application was filed 11/21/2018 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. In light of the effective filing date of the ‘324 patent, the AIA  first to file provisions govern. Applicant filed a preliminary amendment on 11/21/2018, in which the specification is amended and claims 20-33 are added. Following a non-final rejection, applicant filed a response on 1/18/2021 (“Response”) in which claims 1, 9, 10, 12, 16-18, 20, 22, 26, and 30 are amended, and claims 34-39 are added. Claims 1-39 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, line 7, recites “the total inner reflection lens.” This term was not previously introduced, so it lacks antecedent basis. Correction is requires. Claim 19 depends from claim 18 and includes the same issue.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. 2011/0044025 to Ikeda et al. (“Ikeda”) in view of U.S. Patent App. Pub. 2013/0088142 to Allen (“Allen”).
Regarding claim 37:
A lamp, comprising: 
. . .
a parabolic reflective surface . . .; and 
a paraboloidal total inner reflection lens spaced a distance from the parabolic reflective surface, the total inner reflection lens including a planar exit surface and a concave entrance surface . . . .
Ikeda in Fig. 6 and the discussion thereof describes lamp having a parabolic reflective surface 52 and a paraboloidal total inner reflection lens 14 spaced a distance from the reflective surface 52, the lens 14 including a planar exit surface 24 and concave entrance surface 26 as seen in the other figures.

a hemispherical lens to receive an array that includes a plurality of different color output light sources; [the parabolic reflective surface and concave entrance surface] spaced apart from the surface of the hemispherical lens
Ikeda does not disclose a hemispherical lens or an array of different color output light sources. Fig. 6 merely shows single LED light source 12 with no lens. Allen shows a similar lamp and teaches that there may be an array of different color LEDs 114,116 in a hemispherical lens 118. See [0023]-[0024]. It would have been obvious to include a plurality of different color output light sources depending on what type of output is desired by the user for a particular application, as taught by Allen. It would have been obvious to include a hemispherical lens as the dome promotes color mixing and greater light extraction as taught by Allen. It is apparent that in the combination the dome would be spaced apart from the reflector or concave entrance surface when one looks at Allen Fig. 2. 

Regarding claim 38, in Ikeda it is apparent that a first portion of light emitted by light source 12 falls incident on the parabolic reflective surface 52 (as in Fig. 6) and the remaining portion of the light emitted by the light source passes through the paraboloidal total inner reflection lens 14 (shown better in Fig. 5). The various elements will be “positioned such that” this occurs and the modification re: claim 37 will not change this. 

Allowable Subject Matter
Claims 1-17 and 20-36 are allowed, and claims 18 and 19 are allowable subject to correction of the section 112 issue noted above. Claim 39 is objected to as being dependent upon 
Regarding claims 1, 9, 20, and 26, there is not taught or disclosed an optics or lamp including an outer reflector and total inner reflection lens as claimed, wherein a first portion of light emitted by a source is reflected by the outer reflector and the remaining portion of light emitted by the source is received by a concave light entrance of the total inner reflection lens.
Regarding claim 18, there is not taught or disclosed a method of generating light including generating light by an LED assembly, reflecting a first portion of said light by an outer reflector as claimed and receiving the remaining portion of said light at a concave light entrance surface of a total inner reflection lens as claimed.
Regarding claim 39, there is not taught or disclosed in the prior art a lamp such as that of claim 37, wherein the parabolic reflective surface and the paraboloidal total inner reflection lens share a common focal point. 
For more context we should look at the closest art. Ikeda, used herein, and Godo, used previously, may be considered the closest prior art, but cannot meet the claims for various reasons.
In Ikeda, the concave surface 28 of the total internal reflective lens is only on a portion of the end surface 20. This is purposeful as it permits more light to illuminate the outer part S2 as opposed to the inner part S1. See Fig. 5, [0067]. However, this means that Ikeda cannot meet the limitations that the outer reflector reflects a first portion of light emitted by a light source, and “a concave light entrance surface to receive the remaining portion of the light emitted by the light source.” As noted, part of the remaining light enters the TIR lens but not at the concave portion, 
In Godo also the concave surface of the TIR lens is only on a portion of the hemispherical lens, leaving an opening in the central part. A portion of the emitted light goes through this central portion. This means that Godo cannot meet the limitations that the outer reflector reflects a first portion of light emitted by a light source, and “a concave light entrance surface to receive the remaining portion of the light emitted by the light source.” As noted, part of the “remaining” light goes through the central empty part, so Godo’s concave surface cannot receive “the remaining portion.” This is a requirement of independent claims 1, 9, 18, 20 and 26, but not 37.
In Godo, the parabolic reflective surface and the TIR lens both rest on, and in some cases are attached by adhesive to, the hemispherical lens. Thus, one cannot say that these elements are “spaced apart” from the hemispherical lens as required by claim 37. There is no suggestion to somehow have these elements spaced, therefore no rejection is made of claim 37 based on Godo.
In Ikeda the reflective surface 52 and the surface of the total inner reflection lens cannot share or are have in close proximity a common focal point. The reflective surface 52 has a focal point at the light emitting element 12, [0074], but the lens 14 has a focal point that is at the other edge of the lens, [0018]. This is purposeful to Ikeda, and to change this would change the principle of operation of Ikeda. Ikeda therefore cannot be modified to meet claims 1, 9, and 18, which require these elements have a common focal point in close proximity. This is also a requirement of dependent claim 39, which is indicated as allowable.


Response to Arguments
The arguments filed with the Response have been fully considered.
Applicant argues that the amendments overcome the section 112 rejections of claims 16, 17, 22, and 30. Response at 13. The examiner agrees, and those rejections are withdrawn.
Applicant argues that the rejections based on the Godo reference are deficient in light of the various amendments. Response at 14-18. The examiner generally agrees and the rejections are withdrawn as discussed more above under the Allowable Subject Matter section. New rejections of certain claims are applied based on newly found art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home



/JAMES A MENEFEE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992            

/H.B.P/Supervisory Patent Examiner, Art Unit 3992